 
 
I 
111th CONGRESS 1st Session 
H. R. 973 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2009 
Mr. Yarmuth introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To establish pilot programs that provide for emergency crisis response teams to combat elder abuse. 
 
 
1.Short titleThis Act may be cited as the Elder Serve Act of 2009. 
2.FindingsCongress makes the following findings: 
(1)The proportion of the United States population 60 years of age or older will drastically increase in the next 30 years as more than 76,000,000 baby boomers approach retirement and old age. 
(2)Every year an estimated 2.1 million older Americans are victims of physical, psychological, or other forms of abuse and neglect. 
(3)Elder abuse, neglect, and exploitation have no boundaries, and cross all racial, social class, gender, and geographic lines. 
(4)For every case of elder abuse and neglect reported to authorities, experts estimate that there may be as many as 5 cases not reported. 
(5)Nearly 70 percent of the annual caseloads of Adult Protective Service agencies involve elder abuse. 
(6)The most recent Bureau of Justice Statistics report states that 90 percent of elder abuse and neglect incidents are by known perpetrators, usually family members, and 2/3 of such incidents are by adult children or spouses. 
3.Establishment of Elder Serve Coordinating Councils pilot programs 
(a)EstablishmentThe Attorney General, acting through the Director of the Office of Victims of Crime of the Department of Justice (in this section referred to as the Director), shall carry out a three-year grant program to be known as the Elder Serve Coordinating Councils grant program (in this section referred to as the Program) to provide grants to eligible entities to establish pilot programs to facilitate and coordinate programs described in subsection (e) for victims of elder abuse. 
(b)Eligibility requirements for granteesTo be eligible to receive a grant under the Program, an entity must meet the following criteria: 
(1)Eligible crime victim assistance programThe entity is a crime victim assistance program receiving a grant under the Victims of Crime Act of 1984 (42 U.S.C. 1401 et seq.) for the period described in subsection (c)(2) with respect to the grant sought under this section. 
(2)Coordination with Local Community Based Agencies and ServicesThe entity shall demonstrate to the satisfaction of the Director that such entity has a record of community coordination or established contacts with other county and local services that serve elderly individuals. 
(3)Ability to create ECRT on timely basisThe entity shall demonstrate to the satisfaction of the Director the ability of the entity to create, not later than 6 months after receiving such grant, an Emergency Crisis Response Team program described in subsection (e)(1) and the programs described in subsection (e)(2). For purposes of meeting the criteria described in paragraph (2), for each year an entity receives a grant under this section the entity shall provide a record of community coordination or established contacts described in such paragraph through memorandums of understanding, contracts, subcontracts, and other such documentation.
(c)Administrative provisions 
(1)ConsultationEach pilot program established pursuant to this section shall be developed and carried out in consultation with the following entities: 
(A)Elder Serve Incorporated of Louisville, Kentucky. 
(B)Relevant Federal, State, and local public and private agencies and entities, relating to elder abuse, neglect, and exploitation and other crimes against elderly individuals. 
(C)Local law enforcement including police, sheriffs, detectives, public safety officers, corrections personnel, prosecutors, medical examiners, investigators, and coroners. 
(D)Long-term care and nursing facilities. 
(2)Grant periodGrants under the Program shall be issued for a three-year period. 
(3)LocationsThe Program shall be carried out in six geographically and demographically diverse locations, taking into account— 
(A)the number of elderly individuals residing in or near an area; and 
(B)the difficulty of access to immediate short-term housing and health services for victims of elder abuse. 
(d)PersonnelIn providing care and services, each pilot program established pursuant to this section may employ a staff to assist in creating an Emergency Crisis Response Teams under subsection (e)(1). Such staff shall be comprised of— 
(1)an Executive Director; 
(2)subcontracted home care specialists; 
(3)social workers; 
(4)volunteers; and 
(5)such other personnel the Attorney General deems appropriate. 
(e)Use of grants 
(1)Emergency crisis response teamEach entity that receives a grant under this section shall use such grant to establish an Emergency Crisis Response Team program by not later than the date that is six months after the entity receives the grant. Under such program the following shall apply: 
(A)Such program shall include immediate, short-term emergency services, including shelter, home care services, food, clothing, transportation to medical or legal appointment as appropriate, prescription refills, and any other life-services deemed necessary by the applicable Executive Director described in subsection (d)(1) for victims of elder abuse. 
(B)Such program shall provide services only to victims of elder abuse who have been referred to the program through the adult protective services agency of the local law enforcement or any other relevant law enforcement or referral agency. 
(C)A victim of elder abuse may not receive services under the program for more than five consecutive days. 
(D)The entity that established the program shall enter into arrangements with the relevant local law enforcement agencies so that the program receives weekly reports from such agencies on elder abuse. 
(2)Additional services required to be providedNot later than one year after the date an entity receives a grant under this section, such entity shall have established the following programs (and community collaborations to support such programs): 
(A)CounselingA program that provides counseling and assistance for victims of elder abuse accessing health care, educational, pension, or other benefits for which seniors may be eligible under Federal or applicable State law. 
(B)Mental health screeningA program that provides mental health screenings for victims of elder abuse to identify and seek assistance for potential mental health disorders such as depression or substance abuse. 
(C)Emergency legal advocacyA program that provides legal advocacy for victims of elder abuse. 
(D)Job placement assistanceA program that provides job placement assistance and information on employment, training, or volunteer opportunities for victims of elder abuse. 
(E)Bereavement counselingA program that provides bereavement counseling for victims of elder abuse. 
(F)Other servicesA program that provides such other care, services, and assistance as the Director considers appropriate for purposes of the pilot program. 
(f)Technical assistanceThe Director shall enter into contracts with private entities with experience in elder abuse coordination to provide such technical assistance to grantees under this section as the Director determines appropriate. 
(g)Reports to CongressNot later than 12 months after the commencement of the Program, and every 6 months thereafter (before months beginning after the last day of the Program), the Director shall submit to the Chairman and Ranking Member of the Committee on the Judiciary of the House of Representatives, the Chairman and Ranking Member of the Special Committee on Aging of the Senate, and the Chairman and Ranking Member of other relevant committees with jurisdiction a report on the progress of the Program. Each report for a period shall include the following: 
(1)A description and assessment of the implementation of the Program. 
(2)An assessment of the effectiveness of the pilot program in providing care and services to seniors, including a comparative assessment of effectiveness for each of the locations designated under subsection (c)(3) for the Program. 
(3)An assessment of the effectiveness of the coordination for programs described in subsection (e) in contributing toward the effectiveness of the Program. 
(4)Such recommendations as the Director considers appropriate for modifications of the Program in order to better provide care and services to seniors. 
(h)DefinitionsFor purposes of this section: 
(1)Elder abuseThe term elder abuse means any type of violence or abuse, whether mental or physical, inflicted upon an elderly individual. 
(2)Elderly individualThe term elderly individual means an individual who is age 65 or older. 
(i)Authorization of AppropriationsThere is authorized to be appropriated for the Department of Justice to carry out this section $3,000,000 for each of the fiscal years 2009 through 2011. 
 
